Case 3:15-md-02672-CRB Document 7029-5 Filed 01/13/20 Page 1 of 14




          &YIJCJU
Case 3:15-md-02672-CRB Document 7029-5 Filed 01/13/20 Page 2 of 14
Case 3:15-md-02672-CRB Document 7029-5 Filed 01/13/20 Page 3 of 14
Case 3:15-md-02672-CRB Document 7029-5 Filed 01/13/20 Page 4 of 14
Case 3:15-md-02672-CRB Document 7029-5 Filed 01/13/20 Page 5 of 14
Case 3:15-md-02672-CRB Document 7029-5 Filed 01/13/20 Page 6 of 14
Case 3:15-md-02672-CRB Document 7029-5 Filed 01/13/20 Page 7 of 14
      Case 3:15-md-02672-CRB Document 7029-5 Filed 01/13/20 Page 8 of 14



Louis J. Freeh
3711 Kennett Pike
Wilmington, DE 19807
USA

Hans Dieter Pötsch
Chairman, Board of Supervisors
Volkswagen Aktiengesellschaft
Wolfsburg, Germany

Matthias Müller
Chairman, Board of Management
Volkswagen Aktiengesellschaft
Wolfsburg, Germany

Christine Hohmann-Dennhardt
Board of Management Member for Law and Integrity
Volkswagen Aktiengesellschaft
Wolfsburg, Germany

                                                                                            January 6, 2016

To whom it may concern:

This mandate agreement (“agreement”) confirms our understanding that Volkswagen AG (“company”)
commissions Louis J. Freeh as the Special Counsel for handling court proceedings, enforcement
measures, as well as official measures in reference to examining the investigations, initiated by the United
States of America, concerning exhaust gas emissions.

Scope of the mandate

    1. The company and its subsidiaries are currently the focus of civil investigations, court
       proceedings, and official measures in the context with exhaust gas emissions. Furthermore, in this
       context several civil law suits are pending against the company. These law suits, enforcement
       measures, and official measures have been or will be initiated in various jurisdictions in the
       United States of America (“special matters”).
    2. It must be assumed that these special matters will continue for an undetermined period of time
       and require that the Board of Management and the Board of Supervisors of the company
       commission several external consultants in order to respond to extremely complex legal problems
       as well as to attain economic and strategic matters.

                                                     1
  Case 3:15-md-02672-CRB Document 7029-5 Filed 01/13/20 Page 9 of 14



3. In order to cooperate in the handling and supervision of these extensive court proceedings,
    enforcement measures, as well as official measures the company appoints Louis J. Freeh as a
    Special Counsel. Mr. Freeh shall be directly responsible for the handling and supervision of the
    above-mentioned matters as well as other tasks and responsibilities as requested by the company
    and act as the attorney for Volkswagen AG and its subsidiaries.
4. As the Special Counsel, Mr. Freeh shall report directly to Christine Hohmann-Dennhardt, Board
    of Management Member for Law and Integrity. Due to the complexity and importance of these
    special matters Mr. Freeh shall also report regularly to the Board of Management and the Board
    of Supervisors of the company and offer his advice and recommendations to both committees.
5. In the function of Special Counsel Mr. Freeh shall directly interact with the various US-American
    regulatory, criminal, and governmental authorities, which conduct ongoing and future
    investigations and examinations in the context with the above-stated special matters.
6. As the Special Counsel Mr. Freeh shall also directly manage and supervise the various external
    attorneys and consultants, who the company commissions in the context with the special matters.
7. The Special Counsel shall consult the company also regarding criminal and civil investigations
    and court proceedings, support it, and issue recommendations. The same applies for the
    appropriate resolution of these matters, the company culture, internal guidelines and measures,
    compliance investigations, recovery measures, as well as the sustainability of the required
    changes.
8. ./.
9. The Special Counsel also supports in-house and external communication regarding the above-
    mentioned special matters, including
         a. Communication with important executives;
         b. Communication with representatives of the government and supervisory authorities;
         c. Communication with the media and the public.
10. During the term of the mandate, the Special Counsel shall have unrestricted access to the
    management, partners, employees, attorneys, as well as representatives of the company. This
    includes that he is provided with any and all information and documents he requests. The Special
    Counsel promises to comply with the Federal Privacy Act, according to which the processing or
    utilization of protected “personal data” (see definition below) without approval is prohibited.
    “Personal data” include any and all details or information concerning personal or factual
    circumstances (e.g., name, address, profession, qualifications, contractual relationships of
    customers, employees, etc.), which establish a connection to a certain person. As defined by the
    Federal Privacy Act, “processing” includes gathering, saving, altering, communicating, blocking,
    or deleting personal data. “Utilization” refers to any and all use of personal data which is not
    considered processing.

                                               2
        Case 3:15-md-02672-CRB Document 7029-5 Filed 01/13/20 Page 10 of 14



  11.    The company hereby confirms and promises that the Special Counsel is commissioned
         exclusively for the purposes of legal consulting and recommendations as provided hereby. In this
         function, the Special Counsel shall act as an attorney, and any obligations of the Special Counsel
         from this mandate arise exclusively towards the company. In order to facilitate the
         communication within the company the Special Counsel shall be provided with an email address
         in the email-system of the company, issued a company phone number, as well as business cards
         with the logo of the company, which confirm his title as Special Counsel. The company shall also
         provide appropriate office space to the Special Counsel and his team in Wilmington, Delaware, as
         well as in Washington, D.C. The Special Counsel is hereby commissioned as the attorney of the
         company and his work and communications are subject to the attorney-client privilege, the work-
         product privilege, as well as other privileges applicable to the attorneys consulting the company.

Confidentiality

The Special Counsel promises to treat with confidentiality any and all information obtained from the
company during his mandate and explicitly ensures that such information will not be forwarded to third
parties, unless the company requests or permits it in advance or in the case the Special Counsel is
obligated by law to disclose the information.

This regulation applies for any and all information which the Special Counsel obtains from the company
during the mandate, including information regarding financial or economic activities of the company or
its subsidiaries, if the unauthorized forwarding thereof might compromise or damage the company or any
company group or subsidiary.

Term of the mandate

This mandate begins with the date of this agreement and ends at the earliest three (3) years after the
mandate becoming effective. Upon expiration of three years, the company and the Special Counsel can
extend the mandate by way of agreement. It is assumed that the Special Counsel will dedicate his working
hours to this mandate and abstain from any and all appointments, which might represent a conflict of
interest with his work for the company. In order to strengthen the position and work of the Special
Counsel Mr. Freeh may not be dismissed during the term of his mandate, except for extraordinary
reasons.

Basic remuneration

The Special Counsel shall receive a fixed annual remuneration in the amount of five million US dollars
($ 5 million). This remuneration is considered earned upon receipt. The company shall issue equal
monthly installments within thirty (30) days upon receiving an invoice from the Special Counsel. The
company is not responsible for withholding taxes for this compensation. The Special Counsel is
responsible for paying his taxes.

                                                     3
     Case 3:15-md-02672-CRB Document 7029-5 Filed 01/13/20 Page 11 of 14



Performance based commission

It is agreed between the company and the Special Counsel that the Special Counsel shall be entitled to an
additional performance based commission, if the company achieves settlements with or decisions by US-
authorities and litigating US-parties in the context with the above-mentioned special matters based on the
consulting, negotiations, recommendations, and the work of the Special Counsel.

In order to allow accepting the mandate and dedicating the essential majority of his working hours to this
mandate the Special Counsel must waive several other professional and business opportunities. In order to
appropriately compensate the Special Counsel for his extended commitment the company agrees to pay a
flat rate in the amount of ten percent (10 %) of the savings the company and its subsidiaries yield and/or
the costs saved by settlements, including attorney’s fees, fines, court judgments, and arbitration awards in
the context with the special matters and due to the work of the Special Counsel. The company and the
Special Counsel hereby agree that the amount of these savings is to be determined in good faith based on
appropriate and professionally accepted principles. The company and the Special Counsel shall also agree
that they will attempt to come to an agreement regarding the amount of these savings, to the extent
possible. If necessary, one of the “big four” auditing companies shall be appointed to determine the
savings.

The performance based commission according to this clause shall be due on or before January 6, 2019 or
at the end of the mandate of the Special Counsel, whichever occurs later.

Compensation of travel expenses

In addition to the costs / the remuneration of the Special Counsel according to this agreement, the
company agrees to occasionally reimburse the Special Counsel any and all of his travel-related expenses
arising in the context with the mandate stipulated in this agreement, upon request. The Special Counsel
shall provide appropriate documentation of his expenses, including receipts. The company shall issue
reimbursement within a term of thirty (30) days upon receipt of the application and the receipts from the
Special Counsel. It is hereby agreed that the company shall grant the Special Counsel some benefits based
on disability.

Release from liability

The company agrees to jointly and severally release the Special Counsel from any and all loss, claims,
damages, and liabilities, which may be filed against the Special Counsel pursuant to all applicable state
and local laws of the USA, Germany, or any other country (i.e. outside the USA and Germany) regarding
or in the context with the commissioning of the Special Counsel and the services stipulated in this
agreement and to be performed by the Special Counsel. The company promises to reimburse the Special
Counsel any and all costs (including attorney’s fees and expenses) as soon as they arise in the context
with the investigation, preparation, or defense of any and all pending or looming complaints or legal
proceedings which result regardless if the Special Counsel is or was involved therein or if the complaint
or the legal proceedings were initiated by the company or in the name of the company.
                                                      4
     Case 3:15-md-02672-CRB Document 7029-5 Filed 01/13/20 Page 12 of 14



The company promises also to compensate the Special Counsel for all of his time at a daily rate of fifteen
thousand US dollars ($ 15,000) plus appropriate expenses, accruing in the context with the investigation,
preparation, or defense of any pending or looming complaints or legal proceedings, regardless if the
Special Counsel is involved, if the complaint or the legal proceedings are or were initiated by the
company or in the name of the company. The company also agrees that the Special Counsel is not liable
towards the company, its shareholders, and creditors (neither directly nor indirectly from this agreement
or from equitable jurisdiction or for other reasons) concerning or resulting from the mandate of the
Special Counsel based on the services stipulated and to be performed by the Special Counsel pursuant to
this agreement, except to the extent that a responsible court has determined by way of an effective
judgment that the loss, complaint, damage, or liability was the result of bad faith or gross negligence of
the Special Counsel.

The company promises, without the prior written consent of the Special Counsel, to abstain from entering
into any settlements or accepting any judgments for which release can be attempted pursuant to section
“release from liability” (regardless if the Special Counsel is the actual or potential party of such claims,
complaints, or legal proceedings), unless such a settlement or acceptance includes an unconditional
release of the Special Counsel from any and all liability arising from such a complaint, legal proceeding,
or claim.

In the event the Special Counsel shall or must appear in a complaint, which was filed by or in the name or
against the company or a group company and in which the Special Counsel is not named the Defendant,
the company promises to compensate the Special Counsel for his time and expenses arising in the context
with the preparation and participation as a witness or involved party, including without limitation the fees
and costs from his external legal counsel, at a daily rate of fifteen thousand US dollars ($ 15,000) as well
as any and all appropriate expenses.

The obligation of the company from the paragraph “release from liability” shall also apply after the
expiration of this agreement.

Miscellaneous

Exclusions, amendments, or any changes of this agreement are ineffective, unless they are made in
writing and signed by all parties, and thus become effective.

This agreement is subject to the laws of the State of Delaware, pursuant to which any and all contracts in
this state are issued and executed, and shall be interpreted based on these laws.




Please confirm with your signature and the return of the attached duplicate that the above-stated version
represents a correct embodiment of our agreement.


                                                     5
     Case 3:15-md-02672-CRB Document 7029-5 Filed 01/13/20 Page 13 of 14



                                             Louis Freeh

_________________________                                  ______________________________
Mr. Matthias Müller                                        Mr. Hans Dieter Poetsch
Chairman, Board of Management                              Chairman, Board of Supervisors

_________________________
Hon. Christine Hohmann-Dennhardt
Board of Management Member for Law
and Integrity




This mandate has become effective as of January 6, 2016.
Wolfsburg, January 6, 2016                                 Wilmington, DE
_________________________                                  _____________________________
Christine Hohmann-Dennhardt                                Louis J. Freeh




                                                  6
Case 3:15-md-02672-CRB Document 7029-5 Filed 01/13/20 Page 14 of 14
